Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to the amendment filed on 7/14/2020.

Allowable Subject Matter
Claims 1-10 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

Regarding claim 1, and its dependents thereof, the closest prior art (which has been made of record) fail to disclose (by themselves or in combination): “...a switch circuit that is electrically coupled to the first node and the second node and switches between outputting the first power supply voltage and outputting the second power supply voltage; a power supply detection circuit that detects a voltage value of the first power supply voltage; a switch control circuit that controls the switching of the switch circuit based on an output of the power supply detection circuit; a constant voltage circuit that outputs a constant voltage signal based on the output of the switch circuit; and a current control circuit that controls a current supplied to the constant voltage circuit, wherein, when the switch control circuit switches the switch circuit, the current control circuit increases the current supplied to the constant voltage circuit.” in combination with the additionally claimed features, as are claimed by the Applicant.
	Thus, the Applicant’s claims are determined to be novel and non-obvious.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Shirotori; Toru et al., US 20170063305, discloses an oscillation circuit, electronic apparatus, and moving object.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE J MOODY whose telephone number is (571)272-5242.  The examiner can normally be reached on M-F 10 AM - 4 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KYLE J MOODY/
Primary Examiner, Art Unit 2838